Voto particular disidente de la
Juez Asociada Señora Na-veira de Rodón.
En enero de 1997, a menos de un año de haberse apro-bado la última serie de leyes relacionadas con la reforma judicial, advertimos que ésta había creado “lo que podría-mos llamar un campo minado para los abogados”. Indica-mos que, por la prolífica creación de recursos y el énfasis que se hacía en los detalles, la litigación, especialmente en el ámbito apelativo, se estaba convirtiendo en una cada vez más compleja. Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997).
Hoy, después de casi tres (3) años, nuestras aseveracio-nes han sido corroboradas. La situación, si algo, ha empeorado. Las rígidas interpretaciones con relación a la implantación tanto de las leyes procesales como de los Re-glamentos del Tribunal Supremo y del Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito), espe-cialmente en cuanto a lo que se concibe como requisitos jurisdiccionales, han contribuido a acrecentar la compleji-dad procesal de los casos y hacer aún más azaroso el tra-yecto apelativo.(1) Esto, combinado con la crasa ignorancia de la práctica apelativa de muchos abogados o el simple *218error humano, ha sido motivo para la desestimación inne-cesaria de un gran número de recursos, muchos de ellos con planteamientos meritorios. Las trágicas consecuencias de esta situación la están sufriendo las partes.
Tal parece como si nos hubiésemos olvidado del princi-pio cardinal y pragmático de la hermenéutica que rige la interpretación de las reglas procesales: asegurar que las controversias se resuelvan de forma justa, rápida y económica. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Es decir, “tratar de obtenerse el mayor resultado con el mínimo de actividad procesal”. R. Hernández Colón, Derecho Procesal Civil, San Juan, Ed. Michie de Puerto Rico, 1997, Cap. 3, Sec. 312, pág. 25. La consecución de estos objetivos requiere que el ordenamiento procesal se inter-prete liberalmente de modo que permita a las personas el mayor acceso posible a los tribunales, para que las contro-versias puedan ser resueltas en los méritos. Reiterada-mente hemos expresado que somos partícipes de la política judicial de que los casos se ventilen en los méritos. Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664, 673 (1989); Garriga Gordils v. Maldonado Colón, 109 D.P.R. 817, 822-823 (1980); Arce v. Club Gallístico de San Juan, 105 D.P.R. 305 (1976); Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787, 791 (1974); Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823, 829 (1962). La flexibili-dad en la interpretación de las normas procesales cobra especial relevancia cuando se trata de una determinación de jurisdicción, pues son éstas las que abren o cierran las puertas de entrada a los tribunales apelativos. En ocasio-nes, en nuestro afán de hacer valer las reglas, las aplica-mos literalmente y perdemos de vista que las normas pro-cesales no tienen vida propia. Éstas sólo existen para hacer viable la determinación de los derechos sustantivos de las partes y la resolución de forma pacífica de las controversias. Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 816 (1986).
*219El resultado al cual ha llegado este Tribunal en el caso que nos ocupa refleja una realidad alarmante, altamente preocupante, que milita en contra de la naturaleza y los propósitos mismos de la reforma judicial. Vemos cómo la ignorancia de los procedimientos apelativos de algunos miembros de la clase togada o el simple error humano, combinados éstos con la insistencia de conservar normas procesales inútiles y hacer interpretaciones rígidas han ido socavando la efectividad de la Rama Judicial. Ello, con la consecuente desmoralización y pérdida de confianza de las personas en la efectividad de los tribunales para impartir justicia. Debemos tener presente que el sistema judicial es de suma importancia para mantener la paz social, pues es el encargado de resolver de forma pacífica los conflictos que surgen a diario en toda sociedad.
Estas razones nos han motivado a expresarnos y abogar nuevamente por un cambio, tanto en la reglamentación de los procesos apelativos como en la interpretación judicial de las normas procesales aplicables a éstos.(2)
En el caso de autos, los hechos procesales pertinentes, aunque relativamente sencillos, resultan algo complejos en sus consecuencias. Veamos.
H-Í
Estamos ante un caso en el cual se acumularon en la demanda varios demandantes, demandados y reclamaciones. La sentencia del Tribunal de Circuito, de la cual se solicita revisión, fue dictada el 28 de septiembre de 1999 y notificada el 1ro de octubre. En ésta fueron revoca-dos dos (2) dictámenes emitidos en el mismo caso, Civil Núm. FAC 93-0466 por el Tribunal de Primera Instancia, *220Sala Superior de Carolina. El primero, titulado “Resolu-ción”, se dictó el 30 de marzo de 1999.(3) Se desestimaron mediante éste, de manera sumaria, las reclamaciones pre-sentadas por los demandantes —Empress Hotel, Carl Palermo, Linda A. Palermo, Anthony Palermo y Lorraine Palermo de Davis (en adelante el Empress)— contra los codemandados, Emiliano H. Ruiz y la sociedad de ganan-ciales compuesta por éste y su esposa (en adelante Emi-liano H. Ruiz). El segundo dictamen, titulado Sentencia, se emitió el 31 de marzo, o sea, un día después. Este deses-timó, también sumariamente, las reclamaciones contra los codemandados —Benjamín Acosta Robles, la sociedad de bienes gananciales compuesta por éste y su esposa— y contra Benj. Acosta Inc. (en adelante Benjamín Acosta Robles). Ambos dictámenes fueron notificados el 6 de abril.
El 28 de abril, mediante el recurso apelativo Núm. KLAN9900599, la parte demandante, el Empress, solicitó al Tribunal de Circuito la revisión de la resolución dictada por el foro de instancia el 30 de marzo de 1999 en la cual se desestimaron las reclamaciones contra codemandado Emi-liano H. Ruiz. Ese mismo día también presentó el recurso apelativo, Núm. KLAN9900428, para revisar la sentencia sumaria dictada el 31 de marzo en la cual se desestimaron las acciones contra Benjamín Acosta Robles. Como podrá observarse, el Empress utilizó dos (2) recursos apelativos para revisar la misma sentenciad.(4)
Así las cosas, el 7 de mayo de 1999, el foro de instancia continuó entendiendo en el caso y emitió otra sentencia *221sumaria parcial, esta vez desestimando las reclamaciones contra Benjamín Acosta González y su sociedad de bienes gananciales (en adelante Benjamín Acosta, Jr.). En dicha sentencia el tribunal especificó que “[t]oda vez que la Sen-tencia Sumaria dictada el 31 de marzo de 1999 y la Reso-lución dictada el 30 de marzo de 1999 este tribunal deses-timó la presenta acción en cuanto a Benjamín Acosta, Inc. así como también en cuanto al Ingeniero Emiliano Ruiz, y no habiendo alegación ni prueba alguna de actos indepen-dientes del codemandado Benjamín Acosta, Jr. procede la desestimación del caso en su contra, según solicitado en la Moción Solicitando se Dicte Sentencia Sumaria radicada el 10 de junio de 1998”. A pesar que después de esta determi-nación en instancia no quedaba nada por resolver en el caso, en la sentencia se hizo constar que no existía razón para posponer el dictar sentencia contra Benjamín Acosta, Jr. Esta sentencia fue notificada el 12 de mayo de 1999. De ésta no se recurrió en alzada.(5) En vista de que el Empress no recurrió de ninguna de las sentencias “desestimatorias” dictadas a favor del codemandado Benjamín Acosta, Jr., entendemos que éste ya no era parte en el pleito y, por ende, en nada lo afectaba la sentencia revocatoria emitida por el Tribunal de Circuito el 28 de septiembre de 1999. Así pues, siendo éste ya parte en el caso, no tenía legitimación activa para presentar el escrito de apelación, Núm. AC-1999-69, cuestionando la mencionada sentencia del Tribunal de Circuito. Este recurso fue presentado ante nos el 8 de diciembre de 1999. Luego de acogerlo como una petición *222de certiorari por ser el recurso apropiado, la denegamos el 28 de enero de 2000.
En cuanto a los recursos presentados por el Empress ante el Tribunal de Circuito, por emanar éstos de la misma situación de hechos y surgir del mismo caso y sentencia, el foro apelativo los consolidó. El 28 de septiembre dictó una sentencia mediante la cual revocó ambos dictámenes y de-volvió el caso al tribunal de instancia para la celebración de una vista en la que se pudieran dilucidar las múltiples controversias de hecho que entendía subsistían en el caso.(6) Esta sentencia fue notificada el 1ro de octubre. Oportunamente, el 18 de octubre, Benjamin Acosta Robles presentó ante el Tribunal de Circuito una moción de recon-sideración para que éste revaluara su determinación de revocar la sentencia del foro de instancia de 31 de marzo. Ésta desestimaba las reclamaciones en su contra y fue ob-jeto de revisión mediante el recurso Núm. KLAN 9900428. El codemandado Emiliano H. Ruiz, en cuanto al recurso Núm. KLAN 9900599, optó por no solicitar reconsideración.(7)
El 29 de octubre, veintinueve (29) días después de ha-berse notificado la sentencia emitida por el Tribunal de Circuito, Benjamín Acosta Robles presentó el recurso de certiorari Núm. CC-1999-811 ante nos, para revisar la sen-tencia emitida por el Tribunal de Circuito. Dos (2) días *223después, el 1ro de noviembre, Emiliano H. Ruiz también presentó el recurso de certiorari Núm. CC-1999-817, para revisar la misma sentencia. Como puede observarse, am-bos recursos fueron presentados dentro del término de treinta (30) días de haberse notificado la Sentencia del Tribunal de Circuito, pero antes de que se les hubiera notifi-cado la resolución denegando la reconsideración.
El 8 de diciembre de 1999, cinco (5) días antes de que venciera el término para presentar nuevamente el recurso presentado originalmente de forma prematura, Benjamín Acosta, Jr. presentó el escrito de apelación Núm. AC-1999-69 y Benjamín Acosta Robles presentó una moción informativa. En la moción se nos indicó que el 28 de octu-bre el Tribunal de Circuito había denegado la moción de reconsideración y que esta resolución había sido notificada el 12 de noviembre. En el día de hoy, 8 de febrero de 2000, este Tribunal deniega la expedición del recurso Núm. CC-1999-811 por falta de jurisdicción por haber sido presenta-dos prematuramente. Esta determinación tiene la inevitable y fatal consecuencia de que el demandado peticionario Benjamín Acosta Robles ha perdido la oportunidad de pre-sentar, en tiempo, un recurso de certiorari para que revi-semos en los méritos la sentencia dictada por el Tribunal de Circuito el 28 de septiembre de 1999.(8)
El razonamiento procesal para la determinación de pre-maturidad es que al haberse presentado oportunamente ante el Tribunal de Circuito una moción de reconsideración en los casos consolidados Núms. KLAN9900428 y KLAN9900599, a tenor con lo dispuesto en la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, según enmendada por la Ley Núm. 247 de 25 de diciembre de 1995, se inte-rrumpió el término para recurrir en alzada y revisar la *224sentencia previamente emitida. Ese término para solicitar revisión no comenzó a transcurrir nuevamente hasta que el Tribunal de Circuito resolvió definitivamente la moción de reconsideración y notificó el archivo en autos de una copia de la notificación de dicha resolución.
En el caso de autos, el recurso de certiorari fue presen-tado el 29 de octubre de 1999. Al amparo del Art. 3002(d)(1) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i(d)(1)), según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995, el término para revisar sentencias en recursos de apelación emitidas por el Tribunal de Circuito es uno jurisdiccional de treinta (30) días contados desde la fecha del archivo en autos de una copia de la notificación de la sentencia recurrida.(9)
Como vemos, al presentarse el recurso, aún estaba pen-diente ante el Tribunal de Circuito la moción de reconsideración. En consecuencia, el término para recurrir en alzada de la sentencia dictada en los recursos consoli-dados se había interrumpido. Por consiguiente, a tenor con este análisis, el Tribunal Supremo no tenía jurisdicción para entender en sus méritos. De interesar que la senten-cia emitida por el Tribunal de Circuito fuera revisada por el Tribunal Supremo, el peticionario tenía que presentar su recurso nuevamente dentro de los treinta (30) días de ha-berse archivado en autos una copia de la resolución resol-viendo definitivamente la moción de reconsideración. Esto fue lo que hizo el codemandado Emiliano H. Ruiz al pre-sentar, el 13 de diciembre de 1999, el recurso CC-1999-940.(10)
Como resultado lógico de este frío y técnico análisis pro-*225cedía desestimar por falta de jurisdicción el recurso, por éste haber sido prematuramente presentado.
Procede que analicemos la trayectoria histórica que nos ha conducido a tan injusto resultado.
h-1 H — I
El 25 de diciembre de 1995, a menos de un año de haber entrado en vigor la Reforma Judicial de 1994, la Legisla-tura aprobó la Ley Núm. 247, supra, que enmendó la Regla 47 de Procedimiento Civil, supra. Dicha enmienda, tuvo el propósito de simplificar los procedimientos y evitar incer-tidumbres en cuanto a cuándo comenzaba a transcurrir el término para recurrir en alzada ante el Tribunal Supremo y así facilitar su cómputo. Véanse, además, la Regla 53.1(h) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y la Regla 84 del Reglamento del Tribunal de Circuito de Ape-laciones, 4 L.P.R.A. Ap. XXII-A.
Dicha ley estableció que la oportuna presentación de una moción de reconsideración ante el Tribunal de Circuito interrumpía el término para recurrir en alzada ante el Tribunal Supremo y que éste comenzaría a transcurrir nue-vamente a partir del archivo en autos de una copia de la notificación de la resolución o sentencia del Tribunal de Circuito resolviendo definitivamente la moción de reconsideración. Esta ley cambió dramáticamente el con-cepto tradicional, o sea, la filosofía prevaleciente sobre el efecto interruptor de la presentación de una moción de reconsideración. Tanto al amparo de las Reglas de Procedi-miento Civil de 1958 como según las de 1979, la presenta-ción de una moción de reconsideración sólo tenía el efecto de interrumpir el término para recurrir en alzada cuando ésta era considerada por el tribunal. Además, según el anterior Tribunal Apelativo, creado por la Ley Núm. 21 de 13 de julio de 1992 (4 L.P.R.A. sec. 1 et seq.) y abolido por la *226Ley Núm. 11 de 2 de junio de 1993, y originalmente en el Tribunal de Circuito, ésta era la norma procesal que impe-raba en cuanto al efecto interruptor de la presentación de una moción de reconsideración. Cabe señalar que esta es la norma que todavía prevalece en el Tribunal de Primera Instancia.
En Hernández v. Marxuach Const. Co., 142 D.P.R. 492 (1997), tuvimos la oportunidad de interpretar la nueva norma interruptora. Allí resolvimos que la presentación oportuna de una moción de reconsideración ante el Tribunal de Circuito privaba al Tribunal Supremo de facultad para entender en cualquier recurso que se presentase para revisar la sentencia o resolución objeto de dicha reconsideración. Aclaramos que una vez resuelta la moción por el Tribunal de Circuito no se reactivaba automática-mente el recurso presentado prematuramente ante nos. Luego añadimos, a manera de dictum, ya que esa no era la situación procesal del caso, que “[s]i la parte aun interesa que revisemos el dictamen del Tribunal de Circuito de Ape-laciones, tiene que presentar el recurso apropiado, ya fuere el de certiorari o apelación, dentro de los términos jurisdic-cionales o de cumplimiento estricto provistos en la ley”. íd., pág. 498. Sin embargo, no discutimos la forma precisa me-diante la cual estos llamados “recursos prematuros” debían presentarse nuevamente ante el Tribunal Supremo.
Entendemos que, para beneficio de las partes y la clase togada en general, debemos discutir algunos asuntos pro-cesales y prácticos que dimanan de la situación creada por los llamados “recursos prematuros”. Creemos, además, que se deben establecer normas procesales que atiendan de forma adecuada los problemas que emanan de estas situa-ciones de forma tal que se cumpla con el propósito del de-recho procesal de optimizar la celeridad y economía proce-sal como medio para alcanzar una solución justa. Es decir, hacer viable la determinación en los méritos de los dere-chos sustantivos de las partes y garantizar la “solución *227justa, rápida y económica de todo procedimiento”. Regla 1 de Procedimiento Civil, supra.
Ill
Para propósitos de nuestra discusión, definiremos “re-cursos prematuros” como aquellos que se presentan ante el Tribunal Supremo, cuando aún está pendiente de resolver ante el Tribunal de Circuito una moción de reconsideración.
Reiteradamente hemos resuelto que la función de la mo-ción de reconsideración es brindarle al tribunal que emite una sentencia o resolución, en este caso el Tribunal de Cir-cuito, la oportunidad de revisar su propio dictamen y si así lo entiende apropiado, modificarlo o revocarlo. Lagares v. E.L.A., 144 D.P.R. 601 (1997); El Mundo, Inc. v. Tribunal Superior, 92 D.P.R. 791, 796 (1965); Amador v. Corte, 54 D.P.R. 821 (1939); Dávila v. Collazo, 50 D.P.R. 494, 503 (1936).
Con anterioridad a la aprobación de la Ley Núm. 247, supra, en algunos casos surgían circunstancias que crea-ban incertidumbre en cuanto a si el Tribunal de Circuito había o no considerado la moción de reconsideración y, por ende, si se había interrumpido el término para recurrir ante el Tribunal Supremo. Contribuía a esta inestabilidad el hecho de que la notificación de la determinación del Tribunal de Circuito considerando la moción y, por consi-guiente, interrumpiendo el término, en muchos casos no se hacía en la misma fecha en la que se tomaba la determi-nación o aun en una fecha cercana. Para evitar quedarse sin la oportunidad para recurrir en alzada, se desarrolló entre los miembros de la clase togada, de manera preven-tiva, la práctica de presentar el recurso ante el Tribunal Supremo si ya, cercano el vencimiento del término para presentarlo, la moción de reconsideración no había sido considerada o resuelta, o no se había notificado la acción *228tomada. Si el Tribunal de Circuito aún no había conside-rado la moción o notificada dicha consideración, la presen-tación del recurso ante el Tribunal Supremo tenía el efecto de privar al tribunal apelado de su jurisdicción para enten-der en ella. El caso pasaba inmediatamente a la considera-ción del Tribunal Supremo. No cabe duda de que este pro-cedimiento causó innumerables problemas, especialmente en cuanto a la determinación de cuándo había ocurrido la interrupción, o sea, cuál tribunal tenía jurisdicción para entender en el caso. La Ley Núm. 247, supra, trató de co-rregir estas dificultades simplificando el proceso. Lo que no visualizó el legislador fueron las nuevas modalidades de problemas que la naturaleza humana y las prácticas admi-nistrativas crearían.
Algunos abogados, confrontados con las nuevas realida-des procesales, comienzan a dudar y a inquietarse cuando el Tribunal de Circuito no decide la moción de reconsidera-ción antes de que transcurra, o esté a punto de transcurrir, el término para recurrir en alzada. Temen que este tér-mino venza, mientras ellos esperan a que el Tribunal de Circuito resuelva. Ante estas circunstancias, optan por proceder como lo hacían antes de la Ley Núm. 247, supra, y presentan el recurso de certiorari ante el Tribunal Supremo. Esta actuación preventiva, y que en cierta me-dida podría entenderse como exceso de celo y diligencia, puede provocar aquello que precisamente tratan de evitar: la pérdida del derecho a que el Tribunal Supremo tenga la oportunidad de decidir si revisa o no en los méritos el dic-tamen del Tribunal de Circuito.
Es evidente que este modo de actuar refleja el descono-cimiento de algunos abogados de las múltiples enmiendas que han sufrido las reglas procesales y las estructuras ju-diciales en los últimos años y la jurisprudencia interpreta-tiva de éstas. También denota la inseguridad que estos cambios han causado. En muchos casos surge con meri-diana claridad la confusión de los letrados en cuanto a los *229trámites que se han de seguir y las consecuencias procesa-les y sustantivas de optar por un curso de acción u otro. No nos cabe duda que nuestras múltiples resoluciones para desestimar los recursos presentados por falta de jurisdic-ción, o por craso incumplimiento con nuestro Reglamento han contribuido, y hasta podríamos decir fomentado, este sentido de inseguridad.
Veamos qué ocurre después que se presenta el recurso en la Secretaría del Tribunal Supremo.
Una vez presentado en la Secretaría el original del re-curso con las copias correspondientes, éste y las copias se sellan como recibidas con la fecha y hora de presentación. Inmediatamente se le asigna el número correspondiente y entra en el registro manual y electrónico de casos del Tribunal. Luego, una de las copias se envía al Panel Central de Investigación. Éste consiste de un grupo de aboga-dos que tienen la encomienda de examinar, de forma pre-liminar, los recursos. Cotejan, entre otras cosas, el cumplimiento con las reglas procesales y hacen una reco-mendación sobre el particular. Luego examinan los méritos del recurso y hacen una recomendación sobre si éste debe o no ser expedido. Como regla general, el recurso tarda de seis (6) a ocho (8) semanas en lo que se trae a la atención del Tribunal; esto es, se turna para el Pleno. El Pleno es la reunión que semanalmente, por lo general los viernes, tie-nen todos los Jueces. A cada Juez se le envía con anticipa-ción orna copia de los recursos que se discutirán con el me-morando que ha preparado el Panel Central. En la reunión del Pleno se analizan todos los recursos, las mociones y los asuntos que han sido traídos a la atención del Tribunal por la Secretaría. Luego, los Jueces votan y, por mayoría, se decide cuáles recursos se expedirán, en cuáles se emitirá una orden para mostrar causa por la cual debe expedirse y revocar y cuáles se denegarán.(11) Una vez se toma la deci-*230sión sobre el recurso, las copias se desechan. El Tribunal conserva oficialmente sólo el original del recurso.(12)
Ahora bien, ya para ese momento es probable que esté resuelta cualquier moción de reconsideración que hubiese estado pendiente ante el Tribunal de Circuito cuando se presentó el recurso ante el Tribunal Supremo. También es muy probable que el término para recurrir en alzada desde el archivo en autos de la copia de la resolución resolviendo definitivamente la reconsideración, ya hubiese transcurrido. Si la parte peticionaria no ha hecho nada en el ínterin, también es muy probable que su exceso de celo y diligencia, combinada con su subsiguiente inacción, haya privado al Tribunal Supremo de la oportunidad de enten-der en el recurso en sus méritos.
Para propósitos de poder esbozar con mayor claridad nuestras preocupaciones en esta área del derecho procesal apelativo, creemos que debemos analizar lo que ocurre cuando se presenta una moción de reconsideración ante el Tribunal de Circuito.
Su presentación puede tener en esencia dos (2) consecuencias. Primero, que el tribunal la conceda y decida revisar su dictamen, ya fuere revocándolo o modificándolo. En este caso cualquier recurso que haya sido presentado previamente en alzada pierde finalidad o su razón de ser. Los argumentos allí esbozados tendrán que ser modifica-dos tomando en consideración las nuevas realidades tanto procesales como sustantivas. Por consiguiente, estos casos usualmente no ofrecen problemas procesales en el trámite apelativo de la naturaleza de los que estamos discutiendo. Segundo, el tribunal puede simplemente denegar la mo-*231ción de reconsideración, permaneciendo, pues, inalterada la resolución o sentencia. Esta es la situación que causa problemas.
Al amparo de esta segunda alternativa, cualquier re-curso presentado ante el Tribunal Supremo, aunque pre-maturo, resulta adecuado para llevar a cabo la revisión que se solicita. Es decir, no tiene que ser alterado o modi-ficado para que se puedan revisar adecuadamente los erro-res planteados. En otras palabras, los señalamientos de error y su discusión son exactamente los mismos antes y después de denegada la reconsideración.
A pesar de lo antes expuesto, hemos resuelto que la re-solución de la moción de reconsideración y su subsiguiente notificación, no reactiva o subsana automáticamente las consecuencias de la presentación prematura. Por el contra-rio, hemos determinado que el Tribunal carece de jurisdic-ción para entender en el recurso. Como dogma impregnado de autoridad hemos dictaminado que si el peticionario in-teresa que se revise el dictamen tiene que presentar “el recurso apropiado”, ya fuere apelación o certiorari, dentro de los términos dispuestos por ley. Nuestra postura re-quiere que se vuelva a presentar en la Secretaría del Tribunal Supremo el mismo recurso que se había presentado previamente de forma prematura. En la práctica, bastaría cambiarle al recurso y sus copias, la carátula y la última página para reflejar el nuevo número asignado y la nueva fecha de presentación. También habría que añadir al apén-dice una copia de la resolución, resolviendo la reconsidera-ción y el correspondiente volante de notificación. (13) Nos parece que exigir el trámite antes descrito, además de ser absurdo, derrota la razón misma de existir del ordena-miento procesal: administrar justicia rápida y económica.
*232Las consecuencias de nuestro conservadurismo procesal extremo son costosas en términos de tiempo, esfuerzo y recursos.(14) Además, la interpretación inflexible de las nor-mas jurisdiccionales ha producido, en el mejor de los casos, dilaciones en la solución de las controversias, en el peor, un fracaso de la justicia. En suma, la norma procesal que surge de nuestra interpretación no adelanta objetivo pro-cesal alguno y desvirtúa la intención legislativa de facilitar el acceso a los tribunales. Cualquier interpretación de una disposición legal o reglamentaria que conduzca a una con-clusión absurda, debe ser rechazada. Véase Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996). K[T]enemos la obligación de armonizar hasta donde sea po-sible todas las disposiciones de ley envueltas para lograr el resultado más sensato, lógico y razonable.” íd., pág. 884, citando con aprobación a Andino v. Fajardo Sugar Co., 82 D.P.R. 85, 94 (1961). Este deber cobra aún mayor relevan-cia cuando se trata de interpretar reglas procesales que han sido aprobadas para facilitar la tramitación de los re-cursos radicados ante el Tribunal Supremo.
El Tribunal debería auscultar la posibilidad de conside-rar actuaciones alternas que salven el dilema. Tenemos el deber de no exigir trámites innecesarios y costosos que en nada contribuyen a la justa solución de las controversias. Exhorto a los tribunales, especialmente al Tribunal Supremo, a evitar el automatismo procesal con sus trágicas consecuencias.
Estamos frente a la pérdida del derecho de unas partes a que el Tribunal Supremo decida si el recurso que han presentado amerita ser expedido y revisado en los méritos. *233Al determinar que éste fue presentado prematuramente y, por lo tanto, no hay jurisdicción, el Tribunal no atiende los méritos de los planteamientos de error señalados. Las par-tes han puesto su fe en el sistema, no debemos defraudar-las en aras de preservar unos principios procesales que, ante las circunstancias expuestas, poco o nada aportan a la consecución de la justicia y por ende resultan, a nuestro entender, totalmente insostenibles.
Ahora bien, la resolución del Tribunal Supremo de 28 de enero de 2000, en un recurso relacionado con el caso de autos, el Núm. CC-1999-940, nos llena de esperanza, pues parece reflejar un cambio interpretativo, que, aunque pe-queño, modera en algo la severa actitud procesal que el Tribunal había asumido y que hemos reseñado. Sincera-mente esperamos que estemos ante un cambio de actitud, ante la adopción de una mayor flexibilidad. Con relación a dicho recurso el Tribunal no sólo aceptó una desestimación voluntaria del recurso Núm. CC-1999-817, sino que tam-bién consideró los documentos que obraban en el apéndice de dicho recurso para evaluar en los méritos otro recurso, el Núm. CC-1999-940.(15) En otras palabras, completó un apéndice con el otro.
Cabe señalar que la parte había solicitado la devolución de dichos documentos para poder confeccionar a un costo menor el nuevo recurso.
*234IV
Analicemos las normas procesales antes discutidas a la luz de los hechos específicos de este caso.
Los problemas procesales que tienden a confundir co-menzaron en el tribunal de instancia cuando en un caso en el que había múltiples partes y reclamaciones, el foro de instancia dictó lo que aparentemente pretendió fueran va-rias sentencias sumarias parciales. Una de ellas la emitió el 30 de marzo de 1999 y la tituló “resolución”. En ésta, el tribunal de instancia omitió determinar de forma expresa, según lo requiere la Regla 43.5 de Procedimiento Civil, supra, que no era necesario esperar hasta que finalizase el caso en su totalidad para dictar la sentencia parcial. La sentencia así dictada no adquirió finalidad hasta que el caso finalizó al resolverse el resto de las reclamaciones. En esta resolución se desestimaron todas las reclamaciones contra Emiliano H. Ruiz.
Un día después, el 31 de marzo, el foro de instancia dictó otra sentencia parcial, esta vez desestimando las re-clamaciones contra Benjamín Acosta Robles. Ambas deter-minaciones, la sentencia y la resolución, se notificaron el 6 de abril.
Apenas un mes más tarde, el 7 de mayo, el tribunal de instancia dictó otra sentencia sumaria, esta vez desesti-mando las reclamaciones contra Benjamín Acosta, Jr. Esta sentencia se notificó el 12 de mayo. Según expresáramos anteriormente, estas mismas reclamaciones ya habían sido previamente objeto de solicitud de sentencia sumaria la cual fue, de forma contradictoria, concedida en una ocasión y denegada en otra. De ninguna de estas determinaciones se solicitó revisión ante el Tribunal de Circuito.
Así las cosas y para complicar la situación procesal un poco más, obviamente confundido por el hecho de que el foro de instancia había emitido dictámenes por separado para desestimar reclamaciones contra distintas partes, el *235demandante Empress presentó el 28 de abril dos (2) recur-sos de apelación distintos ante el Tribunal de Circuito para revisar las actuaciones del foro de instancia en un mismo caso. Realmente se trataba de una sola sentencia a la cual se incorporó tácitamente la resolución de 30 de marzo. A pesar de la confusa postura procesal del caso causada en gran parte por las actuaciones contradictorias del foro de instancia, entendemos que fue al notificarse la sentencia de 31 de marzo, que se entendió finalizado el caso y co-menzó a transcurrir el término para recurrir en alzada para los codemandados Benjamín Acosta Robles y Emi-liano H. Ruiz.
El Tribunal de Circuito consolidó los recursos y el 28 de septiembre dictó sentencia mediante la cual revocó tanto la resolución de 30 de marzo como la sentencia de 31 de ese mismo mes. Esta sentencia se notificó el 1ro de octubre. Oportunamente,(16) el 18 de octubre, Benjamín Acosta Robles presentó una moción de reconsideración. Emiliano H. Ruiz optó por no pedir reconsideración. Acudió directa-mente al Tribunal Supremo para revisar el dictamen en su contra. Aparentemente no se dio cuenta de que estaba ante la consolidación de dos (2) recursos y no de dos (2) pleitos. Al parecer entendió que la reconsideración presentada por otro codemandado Benjamín Acosta Robles en relación con las reclamaciones en contra de éste, no afectaban su re-curso ni las reclamaciones en su contra. Véanse: Cuadrado v. García, 99 D.P.R. 154, 157 (1970); Hernández Colón, op. cit., págs. 260 y 262.
De otra parte, Benjamín Acosta Robles, al ver que el Tribunal de Circuito no resolvía la reconsideración y que el término original para recurrir en alzada estaba por vencer, también decidió presentar un recurso de certiorari ante el Tribunal Supremo. Este recurso fue presentado el 28 de *236octubre, un día después de que el Tribunal de Circuito hu-biese resuelto la moción de reconsideración, pero quince (15) días antes de que esta determinación se le hubiese notificado, el 12 de noviembre.
El 8 de diciembre, cinco (5) días antes de vencer el tér-mino que tenían las partes para presentar nuevamente ante el Tribunal Supremo los recursos presentados prema-turamente, Benjamín Acosta Robles presentó ante nos una moción en la que nos informó que la moción de reconside-ración había sido resuelta por el Tribunal de Circuito el 28 de octubre y notificada el 12 de noviembre.
Éstas son las circunstancias procesales que desembocan en la desestimación del recurso Núm. CC-1999-811 por falta de jurisdicción por prematuridad que hoy decreta este Tribunal. Si en vez de presentar la moción informativa, Benjamín Acosta Robles hubiese presentado el mismo re-curso que se hallaba frente al Tribunal, cambiándole sólo la carátula y la última página para que reflejasen la nueva fecha y el número de presentación y le hubiese añadido al apéndice una copia de la resolución que denegó la moción de reconsideración y del volante de notificación, no hubié-ramos tenido problemas de falta de jurisdicción, simple-mente gastos considerables adicionales para las partes perdidosas, pues el recurso consiste en dos (2) tomos de más de dos mil (2,000) páginas. Esta duplicación de esfuer-zos y recursos nos parece ridicula e innecesaria. Otra al-ternativa igualmente absurda, a nuestro entender, pero más aceptable para el Tribunal, hubiese sido que en vez de presentar la moción informativa, hubiese presentado una moción de desglose acompañada del original y nueve (9) copias de la nueva carátula, la última página del recurso, copias de la resolución denegando la reconsideración y del volante de notificación, para que éstas se anejaran al original y las copias del recurso que se había presentado pre-*237maturamente convirtiéndolo así en un nuevo recurso.(17) Una modalidad de esta alternativa fue la utilizada por el codemandado Emiliano H. Ruiz en su recurso Núm. CC-1999-940 y lo sugerido por este Tribunal en su Resolución de 2 de febrero de 2000 en el Núm. CC-2000-43.
Cabe señalar que en la reunión del Pleno, donde se con-sideró y discutió el recurso Núm. CC-1999-811, todos los Jueces tenían copia de éste y de la moción informativa.
Tomando en consideración el carácter inminentemente pragmático de la norma procesal que toda interpretación de las reglas procesales debe conducir a lograr el mayor resultado con el mínimo de actividad procesal, no vemos por qué no se pueda entender que la moción informativa presentada dentro del término que se tenía para recurrir nuevamente en alzada es un mecanismo procesal que, aun-que distinto al tradicional, resulta suficiente y apropiado para que se entienda como sometido nuevamente el re-curso que había sido presentado prematuramente. La mo-ción definitivamente refleja la clara intención del peticio-nario de que el Tribunal Supremo revise en los méritos la sentencia dictada por el Tribunal de Circuito y la resolu-ción de la moción de reconsideración en nada alteró o varió los planteamientos de error que se intentan revisar. Fran-camente no vemos qué propósito práctico o jurídico se sirve al exigir duplicar la misma labor.
Entendemos que los hechos procesales de este caso y los resultados a que llega la mayoría del Tribunal Supremo, hacen imperativo que se revisen tanto las leyes como los reglamentos que rigen la práctica apelativa, al igual que la *238forma de interpretarlas, que hasta ahora han seguido tanto el Tribunal Supremo como el Tribunal de Circuito.
Por las razones antes expuestas, disentimos de la deter-minación que hoy hace la mayoría de este Tribunal al de-negar el recurso Núm. CC-1999-811 por falta de jurisdic-ción por éstos haber sido presentados prematuramente. Consideraríamos el recurso en los méritos y, contrario a la mayoría según lo refleja su determinación en el caso Núm. CC-1999-940, hubiésemos expedido para tener la oportuni-dad de estudiar con mayor detenimiento los serios plantea-mientos que allí se hacen.

 Tal parece como si estuviéramos regresando a la rigidez técnica que impe-raba al amparo del sistema de alegaciones del derecho común (common law pleading). Este ha sido rechazado por la mayoría de los sistemas judiciales progre-sistas modernos.


 La experiencia que hemos tenido en los últimos cinco (5) años en los que ha estado en vigor la Reforma Judicial de 1994, nos ha motivado a revaluar algunas de nuestras posiciones respecto a la aplicación e interpretación de las normas procesales.


 Aunque el foro de instancia tituló dicho dictamen "Resolución”, de su conte-nido se desprende que se trata de una sentencia sumaria parcial que desestimó las reclamaciones contra los codemandados Emiliano H. Ruiz y la sociedad de ganancia-les compuesta por éste y su esposa. Cabe señalar que, a pesar de ser ésta una sen-tencia sumaria parcial, el foro de instancia no concluyó expresamente, según lo re-quiere la Regla 43.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que no existía razón para posponer dictar sentencia. Torres Capeles v. Rivera Alejandro, 143 D.P.R. 300 (1997). En consecuencia, la sentencia no advino final.


 Aunque los dos (2) recursos presentados por el Empress se referían a partes y reclamaciones distintas, los errores planteados en su discusión eran idénticos en ambos.


6) Cabe señalar que, en cuanto a las reclamaciones contra el codemandado Benjamín Acosta, Jr., el foro de instancia actuó con bastante confusión. El 1ro de agosto de 1997, dictó una sentencia sumaria parcial en la que desestimó estas reclamaciones. Esta sentencia fue notificada el 6 de agosto de ese mismo año. Ésta, al cumplir con los requisitos de la Regla 43.5 de Procedimiento Civil, supra, y al no ser apelada advino a ser final y firme. No obstante, el tribunal de instancia, me-diante una resolución emitida apenas dos (2) meses más tarde, el 20 de octubre de 1997, denegó la misma moción de sentencia sumaria que ya había concedido. Esta resolución que fue notificada el 12 de noviembre de ese mismo año tampoco fue revisada.


 En la sentencia se determinó que no eran de aplicación la doctrina de cosa juzgada ni la sentencia por estipulación, según habían alegado como defensas los demandados. El Tribunal de Circuito entonces procedió a devolver el caso al tribunal de instancia para que se determinase si procedía o no la defensa de prescripción, para la cual entendió habían hechos en controversia que debían dilucidarse me-diante una vista evidenciaría.


 A pesar de que en el apéndice de su recurso, el CC-1999-817, el peticionario Emiliano H. Ruiz, incluyó una copia de la moción de reconsideración presentada por el codemandado Benjamín Acosta Robles en relación con su recurso, el Núm. CC-1999-811, Emiliano H. Robles hizo constar que desconocía “de la existencia de otros recursos sobre el mismo asunto planteado en la ... solicitud que puedan estar pen-dientes ante [el Tribunal Supremo] o ante el Tribunal de Circuito de Apelaciones”. Recurso Núm. CC-1999-817, pág 2. Esta aseveración parece indicar que el peticiona-rio Emiliano H. Ruiz consideraba sus planteamientos distintos a los de Benjamín Acosta Robles, tanto en su recurso Núm. CC-1999-811 ante nos, como en la reconsi-deración presentada ante el Tribunal de Circuito.


 En cuanto al codemandado Emiliano H. Ruiz, el 13 de diciembre de 1999, éste presentó un nuevo recurso haciendo básicamente los mismos planteamientos que en su recurso anterior. El Tribunal denegó este recurso, Núm. CC-1999-940, en sus méritos el 28 de enero de 2000, por lo que entendemos se ha tornado académico lo planteado en el recurso Núm. CC-1999-817.


 Sí la fecha del archivo en autos de la copia de la notificación de la sentencia es distinta a la del depósito en el correo, de acuerdo con la Ley Núm. 40 de 10 de enero de 1999 que enmendó la Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. III, “el término se calculará a partir de la fecha de depósito en correo”.


 Este recurso fue denegado el 28 de enero de 2000. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton no intervinieron.


 En algunos casos en que el error planteado es patentemente claro, el Tribunal puede optar por acortar el trámite apelativo y emitir, sin ulteriores procedimien-*230tos, una sentencia o una opinión per curiam al amparo de la Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A. El Tribunal también puede optar por darle un término a la parte recurrida para que se exprese antes de decidir si expide o no el recurso.


 Algunos Jueces para facilitar el estudio posterior de la moción en cumpli-miento de orden que se presente o la consideración del caso en sus méritos, conser-van copia de los recursos que se han expedido o en los cuales se ha emitido una orden para mostrar causa.


 Sin embargo, podría darse la situación de que se tengan que presentar nuevamente las nueve (9) copias del recurso y sus apéndices, pues para cuando se deniega finalmente la moción de reconsideración por el Tribunal de Circuito es probable que las copias del recurso originalmente presentadas ante el Tribunal Supremo, hayan sido desechadas, quedando sólo el original del recurso en el archivo.


 Cabe recordar que, por lo general, la posterior presentación de estos recur-sos prematuros requiere que se reproduzcan nuevamente el original y nueve (9) copias del recurso y sus apéndices. Esto se traduce en el derroche inconsciente e innecesario de miles de hojas de papel con su correlativa dilapidación ambiental. Parecemos actuar en contrario a la posición protectora de los recursos naturales adoptada en nuestras opiniones. En este caso particular se trata de dos (2) recursos de casi dos mil (2,000) páginas cada uno, lo que multiplicado por diez (10) resulta en un malgasto aproximadamente de cuarenta mil (40,000) hojas de papel.


 Con esa misma actitud de liberalidad en el caso Ruiz v. P.R.T.Co., 150 D.P.R. 200 (2000), emitimos unánimemente una resolución en un caso que se había presen-tado prematuramente. En esta resolución desestimamos el recurso por falta de ju-risdicción, pero al hacerlo le indicamos al peticionario que, de así desearlo, podía presentarlo nuevamente dentro del término jurisdiccional correspondiente. Además expresamos lo siguiente:
“A solicitud de parte, para facilitar el trámite y en aras de la economía procesal, la Secretaría del Tribunal queda autorizada a desglosar los documentos de este re-curso, salvo los originales. Una vez desglosadas las copias del recurso, la parte podrá proceder a sustituirles la carátula, para que refleje el nuevo número de presentación, y última página, con la firma y nueva fecha de presentación. Además, tendría que anejarle al apéndice una copia de la resolución mediante la cual se denegó la recon-sideración y del volante de notificación antes de presentar nuevamente el recurso.
“Por su valor ilustrativo y para orientar a la profesión legal en cuanto al aspecto jurisdiccional procesal apelativo, se ordena la publicación de la presente esta resolución.” (Énfasis suprimido.) Ruiz v. P.R.T.Co., supra, pág. 201.


 Los quince (15) días que tenía para presentar dicha moción vencieron el sábado 16 de octubre, por lo que se presentó en tiempo el próximo día laborable, el lunes 18 de octubre.


 En la moción de desglose podría solicitarse también que el Tribunal física-mente le devolviese a los peticionarios el original y las copias del recurso prematu-ramente presentado para que estos peticionarios hicieran la sustitución de las pági-nas correspondiente y lo presentasen de nuevo en Secretaría. En ambos casos se trataría de una moción de desglose sui géneris. Lo que se pretende es lograr que el Tribunal le ponga la nueva fecha y el número al recurso que ya fue presentado, para convertirlo así en un nuevo caso.